Exhibit 10.11.9

ENCORE CAPITAL GROUP, INC.
2017 INCENTIVE AWARD PLAN



PERFORMANCE SHARE UNIT AWARD Grant Notice (ROAE)
Encore Capital Group, Inc. (the “Company”) has granted to the participant listed
below (“Participant”) a Performance Share Unit award (the “PSUs” or the “Award”)
described in this Performance Share Unit Award Grant Notice (the “Grant
Notice”), subject to the terms and conditions of the 2017 Incentive Award Plan
(as amended from time to time, the “Plan”) and the Performance Share Unit Award
Agreement attached as Exhibit A (the “Agreement”), both of which are
incorporated into this Grant Notice by reference. Capitalized terms not
specifically defined in this Grant Notice or the Agreement have the meanings
given to them in the Plan.

Participant:


Grant Date:


End Date:


Threshold Number of PSUs:


Target Number of PSUs:


Maximum Number of PSUs:


20   Performance Period:


20   Performance Period:


20   Performance Period:


Performance Goals:Except as otherwise set forth in the Agreement, Participant is
eligible to Vest in and receive Shares based upon the Company’s attainment,
during the applicable Performance Period, of the applicable Performance Goals
set forth below, and satisfaction of continued status as a Service Provider
requirements, as set forth in Sections 3.1-3.3 of the Agreement.Performance
Vesting:
The number of PSUs that Performance-Vest and become eligible to Vest shall be
determined in accordance with the applicable table below based on the ROAE
actually attained by the Company during the applicable Performance Period. In
the event that the Company’s actual achievement of ROAE with respect to a
Performance Period falls between two Performance Goals on the applicable table
below, then the number of PSUs that shall Performance-Vest for such Performance
Period shall be determined by means of linear interpolation. Any PSUs remaining
unearned and/or unvested at the end of the applicable Performance Period
following the determination of the ROAE actually attained by the Company during
the applicable Performance Period (i.e., the number of PSUs obtained by
subtracting (i) the number of PSUs that Performance-Vest from (ii) one-third of
the maximum number of PSUs) shall be forfeited immediately.








--------------------------------------------------------------------------------



ROAE Goals for 20 Performance Period
Number of PSUs that Performance-Vest
1/3 of Threshold Number of PSUs1/3 of Target Number of PSUs1/3 of Maximum Number
of PSUs



ROAE Goals for 20 Performance Period
Number of PSUs that Performance-Vest
1/3 of Threshold Number of PSUs1/3 of Target Number of PSUs1/3 of Maximum Number
of PSUs



ROAE Goals for 20 Performance Period
Number of PSUs that Performance-Vest
1/3 of Threshold Number of PSUs1/3 of Target Number of PSUs1/3 of Maximum Number
of PSUs



Pursuant to Section 5.2(b) of the Agreement the Administrator will adjust the
ROAE Goal for a Performance Period upon the completion of any divestiture during
that Performance Period that has been approved by the Board.

By accepting (whether in writing, electronically or otherwise) the PSUs,
Participant agrees to be bound by the terms of this Grant Notice, the Plan and
the Agreement. Participant has reviewed the Plan, this Grant Notice and the
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Grant Notice and fully understands all
provisions of the Plan, this Grant Notice and the Agreement. Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan,
this Grant Notice or the Agreement.

ENCORE CAPITAL GROUP, INC.


PARTICIPANTBy:






Name:




Title:












--------------------------------------------------------------------------------



Exhibit A
PERFORMANCE SHARE UNIT AWARD AGREEMENT
ARTICLE I.
GENERAL
1.1 Defined Terms. Wherever the following terms are used in this Agreement they
shall have the meanings specified below, unless the context clearly indicates
otherwise. Capitalized terms not specifically defined herein shall have the
meanings specified in the Plan and the Grant Notice.
(a) “Average Equity” means the average of the Equity as of the first day of the
applicable Performance Period and as of the last day of the applicable
Performance Period.
(b) “Cause” has the meaning set forth in the Separation Plan.
(c) “Change in Control” has the meaning set forth in the Separation Plan.
(d) “Disability” has the meaning set forth in the Separation Plan.
(e) “Equity” means the “Total Encore Capital Group, Inc. stockholders’ equity”
as reported in the Consolidated Statements of Financial Condition in the
Company’s Form 10-K prepared in accordance with accounting principles generally
accepted in the United States (“GAAP”); provided that in the event of an
acquisition, solely for purposes of calculating Equity for the fiscal year in
which such acquisition closes (but for no other year), the impact of shares of
Common Stock issued by the Company to fund such acquisition shall be excluded
from Equity. Further, to the extent that adjustments are made to Net Income with
respect to a Performance Period as described below, corresponding adjustments
shall be made to Equity for such Performance Period.
(f) “Good Reason” has the meaning set forth in the Separation Plan.
(g) “Net Income” means, with respect to a Performance Period, “Net income
attributable to Encore Capital Group, Inc. stockholders”, as reported in the
Consolidated Statements of Operations in the Company’s Form 10-K, prepared in
accordance with GAAP and adjusted to exclude:
i.One-time expenses related to any debt refinancing transaction that has been
previously approved by the Board;
ii.Gain/losses on any divestiture that has been previously approved by the
Board;
iii.Foreign currency exchange gains/losses on the repatriation of cash resulting
from any divestiture that has been previously approved by the Board; and
iv.The unbudgeted impact of the following items for which each event
individually and incrementally exceeds $     million on a post-tax basis:



--------------------------------------------------------------------------------



A.Acquisition, integration, and restructuring-related expenses (in the aggregate
by event);
B.Goodwill and intangible asset impairments, but only with respect to goodwill
and intangible assets acquired before the first day of the applicable
Performance Period;
C.Impact of litigation settlement, arbitration and/or judgment;
D.Impact of changes in tax laws; and
E.Impact of changes in GAAP (including the adoption of new accounting
standards), except ASU No. 2016-13, Financial Instruments - Credit Losses (Topic
326): Measurement of Credit Losses on Financial Instruments (“CECL”).
(h) “Performance Goals” means the ROAE goals with respect to the applicable
Performance Period, as set forth in the Grant Notice (as may be amended). The
Administrator will set the Performance Goals for the 20   Performance Period and
the 20   Performance Period in 20   and 20  , respectively. Prior to
establishing the Performance Goal for a specific Performance Period the
Administrator may provide for additional adjustments and exclusions related to
the calculation of Equity and Net Income for that Performance Period.
(i) “Performance Period” means each of the 20   Performance Period, 20  
Performance Period and 20   Performance Period set forth in the Grant Notice.
(j) “Performance-Vest” means that, with respect to a PSU, the applicable
Performance Goal has been achieved or deemed achieved pursuant to this
Agreement.
(k) “Qualifying Termination” means a Termination of Service (i) by the Company
without Cause, (ii) by Participant for Good Reason but only to the extent the
Participant is a “Tier 1” or “Tier 2” participant in the Separation Plan (or a
“Tier 3” participant in the Separation Plan if such Qualifying Termination
occurs in connection with a Change in Control), or (iii) due to Participant’s
death or Disability.
(l) “Return on Average Equity” or “ROAE” means, with respect to a Performance
Period, Net Income for such Performance Period divided by the Average Equity for
such Performance Period.
(m) “Separation from Service” means Participant’s “separation from service” from
the Company within the meaning of Section 409A(a)(2)(A)(i) of the Code.
(n) “Separation Plan” means the Company’s Executive Separation Plan, as may be
amended.
(o) “Vest” or “Vested” means that, with respect to a PSU, both (i) such PSU has
Performance-Vested and (ii) the continued service condition has been satisfied.
(p) “Vesting Date” means, with respect to a PSU, the date on which the PSU
becomes Vested.



--------------------------------------------------------------------------------



1.2 Incorporation of Terms of Plan. The PSUs are subject to the terms and
conditions set forth in this Agreement and the Plan, which is incorporated
herein by reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan will control.
ARTICLE II.
PSUS AND DIVIDEND EQUIVALENTS
2.1 Grant of PSUs. The Company has granted the PSUs to Participant effective as
of the grant date set forth in the Grant Notice (the “Grant Date”). Each PSU
represents the right to receive one Share, as set forth in this Agreement.
Participant will have no right to the distribution of any Share underlying a PSU
until the time (if ever) such PSU has Vested.
2.2 Dividend Equivalents. The Company hereby grants to Participant, with respect
to each PSU, a Dividend Equivalent for ordinary cash dividends paid to
substantially all holders of outstanding Shares with a record date after the
Grant Date and prior to the date the applicable PSU is settled, forfeited or
otherwise expires. Each Dividend Equivalent entitles Participant to receive the
equivalent value of any such ordinary cash dividends paid on a single Share that
becomes Vested in accordance with this Agreement. The Company will establish a
separate Dividend Equivalent bookkeeping account (a “Dividend Equivalent
Account”) for each Dividend Equivalent and credit the Dividend Equivalent
Account (without interest) on the applicable dividend payment date with the
amount of any such cash paid. Any Dividend Equivalents granted in connection
with the PSUs issued hereunder, and any amounts that may become distributable in
respect thereof, shall be treated separately from such PSUs and the rights
arising in connection therewith for purposes of the designation of time and form
of payments required by Section 409A. Participant shall not be entitled to any
Dividend Equivalent payment with respect to any PSU that does not Vest in
accordance with this Agreement.
2.3 Unsecured Promise. The PSUs and Dividend Equivalents will at all times prior
to settlement represent an unsecured Company obligation payable only from the
Company’s general assets.
ARTICLE III.
VESTING, FORFEITURE AND SETTLEMENT
3.1 Performance-Based Right to Payment. The Administrator shall determine the
Company’s achievement of the applicable Performance Goals after the end of the
applicable Performance Period, but no later than March 9 immediately following
the end of the applicable Performance Period (each such March 9, a “Normal
Vesting Date”). Subject to Sections 3.2 and 3.3 hereof, the number of PSUs that
Performance-Vest with respect to the applicable Performance Period shall be
determined as of such determination date, and shall Vest on the applicable
Normal Vesting Date subject to Participant’s continued status as a Service
Provider through the applicable Normal Vesting Date.
3.2 Change in Control. Notwithstanding Section 3.1 hereof, and subject to
Section 3.3 hereof, in the event that a Change in Control occurs at any time
prior to the End Date, Participant is a Service Provider as of immediately prior
to such Change in Control:



--------------------------------------------------------------------------------



(a) And an Assumption of the PSUs does not occur in connection with such Change
in Control, then (i) with respect to any Performance Period that has been
completed but with respect to which the applicable PSUs have not yet Vested, a
number of PSUs shall Performance-Vest and Vest as of immediately prior to such
Change in Control based on the Company’s actual achievement of the Performance
Goals during such Performance Period and (ii) with respect to any Performance
Period that has not yet been completed, then the Target Number of PSUs subject
to such Performance Period shall Performance-Vest and Vest.
(b) And an Assumption of the PSUs occurs in connection with such Change in
Control, then (i) with respect to any Performance Period that has been completed
but with respect to which the applicable PSUs have not yet Vested, a number of
PSUs shall Performance-Vest as of immediately prior to such Change in Control
based on the Company’s actual achievement of the Performance Goals during such
Performance Period and (ii) with respect to any Performance Period that has not
yet been completed, then the Target Number of PSUs subject to such Performance
Period shall Performance-Vest and, in each case, thereafter shall remain
outstanding and eligible to Vest on the Normal Vesting Date to which such PSU
relates (or to which it would have related). The PSUs that remain outstanding
from the Change in Control until the applicable Normal Vesting Date are referred
to herein as the “Time-Vesting Units”.
3.3 Termination. Notwithstanding Section 3.1 hereof:
(a) In the event that Participant experiences a Qualifying Termination due to
Participant’s death or Disability, in either case prior to a Change in Control,
then the number of PSUs that Performance-Vest and Vest and become payable
hereunder as of the termination date shall equal the Target Number of PSUs with
respect to any Performance Period that has not yet completed (and, with respect
to any Performance Period that has been completed but with respect to which the
applicable PSUs have not yet Vested, a number of PSUs shall Performance-Vest as
of immediately prior to such Qualifying Termination based on the Company’s
actual achievement of the Performance Goals during such Performance Period). In
the event that Participant experiences a Qualifying Termination due to
Participant’s death or Disability on or following a Change in Control, then the
Time-Vesting Units that remain outstanding as of immediately prior to such
Qualifying Termination shall Vest and become payable hereunder as of the
termination date.
(b) In the event that Participant experiences a Qualifying Termination due to a
termination by the Company without Cause or by Participant for Good Reason, then
the PSUs will be subject to vesting and forfeiture in accordance with the terms
and conditions in the Separation Plan; provided, however, that notwithstanding
anything to the contrary contained in the Separation Plan (which, to the extent
of such contradiction, is expressly superseded by this Agreement) if (i) such
termination occurs 180 days prior to a Change in Control (but not if such
termination occurs more than 180 days prior to a Change in Control, in which
case the Award shall be forfeited as of immediately prior to such Change in
Control) then a number of PSUs shall Performance-Vest and Vest as of immediately
prior to such Change in Control in accordance with Section 3.2(a) above and (ii)
if such termination occurs on or within two years following a Change in Control
in which an Assumption of the Award occurs, then the Time-Vesting Units that
remain outstanding as of immediately prior to such Qualifying Termination shall
Vest as of the termination date.



--------------------------------------------------------------------------------



3.4 Forfeiture.
(a) Termination of Service.
(i) In the event that Participant experiences a Termination of Service that is
not a Qualifying Termination, all of the PSUs shall thereupon automatically be
forfeited by Participant as of the date of termination, and Participant’s rights
in any such PSUs, including without limitation any Dividend Equivalents
(including any Dividend Equivalent Account balance), shall thereupon lapse and
expire.
(ii) Any PSUs that do not become Vested in connection with a Qualifying
Termination due to Participant’s death or Disability shall thereupon
automatically be forfeited by Participant as of the date of termination, and
Participant’s rights in any such PSUs and such portion of the Award, including
without limitation any Dividend Equivalents (including any Dividend Equivalent
Account balance), shall thereupon lapse and expire. Any PSUs that do not become
Vested in connection with a Qualifying Termination due to Participant’s
termination by the Company without Cause or by Participant for Good Reason shall
be forfeited by Participant in accordance with the forfeiture terms in the
Separation Plan, and Participant’s rights in any such PSUs and such portion of
the Award, including without limitation any Dividend Equivalents (including any
Dividend Equivalent Account balance), shall thereupon lapse and expire.
(b) Failure to Achieve Performance Goals; Change in Control. Except as set forth
in Sections 3.2 and 3.3, any outstanding PSUs that do not Performance-Vest due
to the failure by the Company to achieve the Performance Goals (in whole or in
part), including in connection with a Change in Control, or do not Vest on a
Change in Control in which an Assumption of the Award does not occur, shall
automatically be forfeited by Participant as of the End Date or Change in
Control, as applicable, and Participant’s rights in any such PSUs and such
portion of the Award, including without limitation any Dividend Equivalents,
shall thereupon lapse and expire.
3.5 Settlement
(a) The PSUs that Vest in accordance with this Agreement will be paid in Shares
within 30 days after the applicable Vesting Date; provided, however, that such
payment will occur no later than March 15 immediately following the applicable
Vesting Date. Dividend Equivalents (including any Dividend Equivalent Account
balance) will be paid in Shares or cash (at the Company’s option) as soon as
administratively practicable after the Vesting of the applicable underlying PSU,
but in no event more than 30 days after such PSU’s Vesting Date (but in no event
later than March 15 immediately following the applicable Vesting Date).
Notwithstanding anything to the contrary contained herein, the exact payment
date of any PSUs and any Dividend Equivalents shall be determined by the Company
in its sole discretion (and Participant shall not have a right to designate the
time of payment).
(b) Notwithstanding the foregoing, the Company may delay any payment under this
Agreement that the Company reasonably determines would violate Applicable Law
until the earliest date the Company reasonably determines the making of the
payment will not cause such a violation (in accordance with Treasury Regulation
Section 1.409A-2(b)(7)(ii)),



--------------------------------------------------------------------------------



provided the Company reasonably believes the delay will not result in the
imposition of excise taxes under Section 409A.
(c) If a Dividend Equivalent is paid in Shares, the number of Shares paid with
respect to the Dividend Equivalent will equal the quotient, rounded down to the
nearest whole Share, of the Dividend Equivalent Account balance divided by the
Fair Market Value of a Share on the day immediately preceding the payment date.
ARTICLE IV.
TAXATION AND TAX WITHHOLDING
4.1 Representation. Participant represents to the Company that Participant has
reviewed with Participant’s own tax advisors the tax consequences of this Award
and the transactions contemplated by the Grant Notice and this Agreement.
Participant is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents.
4.2 Tax Withholding.
(a) The Company shall withhold, or cause to be withheld, Shares otherwise
vesting or issuable under this Award (including the PSUs or Dividend
Equivalents) in satisfaction of any applicable withholding tax obligations. The
number of Shares which may be so withheld or surrendered shall be limited to the
number of Shares which have a fair market value on the date of withholding no
greater than the aggregate amount of such liabilities based on the maximum
individual statutory withholding rates in Participant’s applicable jurisdictions
for federal, state, local and foreign income tax and payroll tax purposes that
are applicable to such taxable income. To the extent that any Federal Insurance
Contributions Act tax withholding obligations arise in connection with the PSUs
or the Dividend Equivalents prior to the applicable vesting or payment date, the
Administrator may accelerate the payment of a portion of the award of PSUs
sufficient to satisfy (but not in excess of) such tax withholding obligations
and any tax withholding obligations associated with any such accelerated
payment, and the Administrator shall withhold such amounts in satisfaction of
such withholding obligations.
(b) Participant acknowledges that Participant is ultimately liable and
responsible for all taxes owed in connection with the PSUs and the Dividend
Equivalents, regardless of any action the Company or any Subsidiary takes with
respect to any tax withholding obligations that arise in connection with the
PSUs or Dividend Equivalents. Neither the Company nor any Subsidiary makes any
representation or undertaking regarding the treatment of any tax withholding in
connection with the awarding, vesting or payment of the PSUs or the Dividend
Equivalents or the subsequent sale of Shares. The Company and the Subsidiaries
do not commit and are under no obligation to structure the PSUs or Dividend
Equivalents to reduce or eliminate Participant’s tax liability.
4.3 Section 409A.
(a) To the extent applicable, this Agreement shall be interpreted in accordance
with Section 409A, including without limitation any such regulations or other
guidance that may be issued after the effective date of this Agreement.
Notwithstanding any other provision of the Plan, the Grant Notice or this
Agreement, if at any time the Administrator determines that the PSUs or the
Dividend Equivalents (or, in each case, any portion thereof)



--------------------------------------------------------------------------------



may be subject to Section 409A, the Administrator shall have the right in its
sole discretion (without any obligation to do so or to indemnify Participant or
any other person for failure to do so) to adopt such amendments to the Plan, the
Grant Notice or this Agreement, or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, as the Administrator determines are necessary or appropriate
either for the PSUs and/or Dividend Equivalents to be exempt from the
application of Section 409A or to comply with the requirements of Section 409A.
(b) All payments of nonqualified deferred compensation subject to Section 409A
to be made upon a termination of employment or service under this Agreement may
only be made upon Participant’s Separation from Service.
(c) Notwithstanding anything to the contrary in this Agreement, no amounts shall
be paid to Participant under this Agreement during the six-month period
following Participant’s Separation from Service to the extent that the
Administrator determines that Participant is a “specified employee” (within the
meaning of Section 409A) at the time of such Separation from Service and that
paying such amounts at the time or times indicated in this Agreement would be a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code. If the
payment of any such amounts is delayed as a result of the previous sentence,
then on the first business day following the end of such six-month period (or
such earlier date upon which such amount can be paid under Section 409A without
being subject to such additional taxes), the Company shall pay to Participant in
a lump-sum all amounts that would have otherwise been payable to Participant
during such six-month period under this Agreement.
ARTICLE V.
OTHER PROVISIONS
5.1 Administration. The Administrator shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan and this Agreement as are consistent
therewith and to interpret, amend or revoke any such rules. Without limiting the
generality of the foregoing, all determinations, interpretations and assumptions
relating to the calculation and payment of the PSUs (including, without
limitation, determinations, interpretations and assumptions with respect to
ROAE) shall be made by the Administrator. All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon Participant, the Company and all other interested
persons.
5.2 Adjustments.
        (a) Participant acknowledges that the PSUs, the Shares subject to the
PSUs, the Dividend Equivalents and the Performance Goals are subject to
adjustment, modification and termination in certain events as provided in this
Agreement and the Plan. The Administrator shall also have the exclusive
authority, in its reasonable discretion, to make proper adjustments and/or
modifications to one or more Performance Goals in the event of any
extraordinary, unusual or infrequent events or occurrences, or changes in
accounting principles or Applicable Laws, affecting a Performance Goal that the
Administrator determines have an unintended effect on the calculation of the
Performance Goals.



--------------------------------------------------------------------------------



        (b) The Performance Goals were established based on the budget
established by the Board for (a) Net income attributable to Encore Capital
Group, Inc. stockholders and (b) Total Encore Capital Group, Inc. stockholders’
equity. Upon completion of any divestiture during a Performance Period that has
been approved by the Board, the Administrator will recalculate the Performance
Goals after excluding the budgeted net income for the remainder of the
Performance Period subsequent to the divestiture attributable to the portion of
the business divested.
5.3 Other Stock or Cash Based Awards. This Award shall constitute an Other Stock
or Cash Based Award for purposes of the Plan.
5.4 Notices. Any notice to be given under the terms of this Agreement to the
Company must be in writing and addressed to the Company in care of the Company’s
Secretary at the Company’s principal office or the Secretary’s then-current
email address or facsimile number. Any notice to be given under the terms of
this Agreement to Participant must be in writing and addressed to Participant at
Participant’s last known mailing address, email address or facsimile number in
the Company’s personnel files. By a notice given pursuant to this Section,
either party may designate a different address for notices to be given to that
party. Any notice will be deemed duly given when actually received, when sent by
email, when sent by certified mail (return receipt requested) and deposited with
postage prepaid in a post office or branch post office regularly maintained by
the United States Postal Service, when delivered by a nationally recognized
express shipping company or upon receipt of a facsimile transmission
confirmation.
5.5 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.
5.6 Conformity to Securities Laws. Participant acknowledges that the Plan, the
Grant Notice and this Agreement are intended to conform to the extent necessary
with all Applicable Laws and, to the extent Applicable Laws permit, will be
deemed amended as necessary to conform to Applicable Laws.
5.7 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement will inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in this Agreement or the Plan, this Agreement
will be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.
5.8 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Grant Notice, this Agreement, the PSUs and
the Dividend Equivalents will be subject to any additional limitations set forth
in any applicable exemptive rule under Section 16 of the Exchange Act (including
any amendment to Rule 16b-3) that are requirements for the application of such
exemptive rule. To the extent Applicable Laws permit, this Agreement will be
deemed amended as necessary to conform to such applicable exemptive rule.
5.9 Entire Agreement. The Plan, the Grant Notice and this Agreement (including
any exhibit hereto) constitute the entire agreement of the parties and supersede
in their entirety all



--------------------------------------------------------------------------------



prior undertakings and agreements of the Company and Participant with respect to
the subject matter hereof.
5.10 Agreement Severable. In the event that any provision of the Grant Notice or
this Agreement is held illegal or invalid, the provision will be severable from,
and the illegality or invalidity of the provision will not be construed to have
any effect on, the remaining provisions of the Grant Notice or this Agreement.
5.11 Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and may
not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant will have only the rights
of a general unsecured creditor of the Company with respect to amounts credited
and benefits payable, if any, with respect to the PSUs and Dividend Equivalents,
and rights no greater than the right to receive cash or the Shares as a general
unsecured creditor with respect to the PSUs and Dividend Equivalents, as and
when settled pursuant to the terms of this Agreement.
5.12 Not a Contract of Employment. Nothing in the Plan, the Grant Notice or this
Agreement confers upon Participant any right to continue in the employ or
service of the Company or any Subsidiary or interferes with or restricts in any
way the rights of the Company and its Subsidiaries, which rights are hereby
expressly reserved, to discharge or terminate the services of Participant at any
time for any reason whatsoever, with or without cause, except to the extent
expressly provided otherwise in a written agreement between the Company or a
Subsidiary and Participant.
5.13 Counterparts. The Grant Notice may be executed in one or more counterparts,
including by way of any electronic signature, subject to Applicable Law, each of
which will be deemed an original and all of which together will constitute one
instrument.



